 

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,

 

Plaintiffs, : ORDER

-against- ; 19 Civ. 7777 (GBD)

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; KEVIN K.
MCALEENAN, in his official capacity as Acting
Secretary of the United States Department of
Homeland Security, UNITED STATES
CITIZENSHIP AND IMMIGRATION SERVICES;
KENNETH T. CUCCINELLI II, in his official
capacity as Acting Director of United States
Citizenship and Immigration Services, and UNITED
STATES OF AMERICA.,

Defendants.

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES, and CATHOLIC
LEGAL IMMIGRATION NETWORK, INC.,

Plaintiffs, ORDER

-against- : 19 Civ. 7993 (GBD)

KEN CUCCINELLI, in his official capacity as Acting :
Director of United States Citizenship and Immigration:
Services; UNITED STATES CITIZENSHIP &
IMMIGRATION SERVICES; KEVIN K.
MCALEENAN, in his official capacity as Acting
Secretary of Homeland Security, and UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY,

Defendants.

 

 

 
Case 1:19-cv-07993-GBD Document 209 Filed 05/14/20 Page 2 of 2

GEORGE B. DANIELS, United States District Judge:

Plaintiffs’ letter motion for a pre-motion discovery conference (19-cv-7777, ECF No. 125;
19-cv-7993, ECF No. 162) is DENIED, without prejudice to renew, if applicable, after this Court
renders a decision on Defendants’ pending motions to dismiss (19-cv-7777, ECF No. 140; 19-cv-
7993, ECF No. 176).

Plaintiffs’ request that the Court restructure the order of presentation of oral argument
scheduled for May 18, 2020 (19-cv-7777, ECF No. 179; 19-cv-7993, ECF No. 208) is DENIED.

Members of the public who wish to listen to the oral argument scheduled for May 18, 2020
at 10:00 am may call (888) 363-4749 and use Access Code 4523890.

Dated: New York, New York
May 14, 2020 SO ORDERED.

Aiea B Dora

GFPR B. DANIELS
ed States District Judge

 

 

 

 
